                 Case 3:19-cv-04147-SI Document 59 Filed 01/21/21 Page 1 of 3



 1   LAW OFFICES OF JOHN L. BURRIS
     JOHN L. BURRIS, ESQ., (SBN 69888)
 2   K. CHIKE ODIWE, ESQ., (SBN 315109)
     Airport Corporate Centre
 3
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
 6   chike.odiwe@johnburrislaw.com
 7   LAW OFFICES OF JOHN L. BURRIS
 8   DEWITT M. LACY, ESQ., (SBN 258789)
     9701 Wilshire Blvd., Suite 1000
 9   Beverly Hills, California 90212
     Telephone: (310) 601-7070
10   Facsimile: (510) 839-3882
     dewitt.lacy@johnburrislaw.com
11

12   Attorneys for Plaintiff
     AARON VANSICKLE
13
                                       UNITED STATES DISTRICT COURT
14
                                   NORTHERN DISTRICT OF CALIFORNIA
15

16   AARON VANSICKLE, an individual,                   Case No. 3:19-cv-04147-SI
17                        Plaintiff,                   STIPULATION AND [PROPOSED] ORDER FOR
18                                                     DISMISSAL OF ENTIRE ACTION WITH
            v.
                                                       PREJUDICE
19   CITY OF MARTINEZ, a municipal
     corporation; ZACHARY POERTNER,
20   individually and in his official capacity as an
     officer for the Martinez Police Department; and
21   DOES 1-50,
22                         Defendants.
23

24

25

26
27

28

30
     STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
31
                Case 3:19-cv-04147-SI Document 59 Filed 01/21/21 Page 2 of 3



 1          The parties settled this action on or about November 6, 2020 and have fully executed the terms of

 2   the settlement agreement. As such, Plaintiff AARON VANSICKLE and defendants CITY OF

 3   MARTINEZ, and ZACHARY POERTNER acting by and through their attorneys of record, hereby

 4   stipulate for an Order of Dismissal of the Entire Action with Prejudice, with each side to bear their own

 5   fees and costs.

 6          IT IS SO STIPULATED.

 7                                                    Respectfully submitted,

 8   Dated: January 11, 2021                          LAW OFFICES OF JOHN L. BURRIS

 9                                                    By:       /s/ K. Chike Odiwe
                                                            John L. Burris
10
                                                            DeWitt M. Lacy
11                                                          K. Chike Odiwe
                                                            Attorneys for the Plaintiff
12                                                          AARON VANSICKLE
13

14                                            ALLEN, GLAESSNER, HAZELWOOD AND WERTH, LLP
15

16   Dated: January 11, 2021                                   By:*_/s/ ___ _____________________
17                                                              Kevin Allen
                                                                Attorney for Defendants
18                                                              CITY OF MARTINEZ
                                                                ZACHARY POERTNER
19

20

21

22

23

24

25

26
27

28

30                                                      1
     STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
31
                Case 3:19-cv-04147-SI Document 59 Filed 01/21/21 Page 3 of 3



 1

 2                                           [PROPOSED] ORDER
 3          Having considered the parties’ stipulation and good cause appearing, the Entire Action is

 4   Dismissed with Prejudice, each side to bear their own fees and costs.

 5          IT IS SO ORDERED.

 6

 7   DATED: January 21, 2021
                                                          UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                                       2
     STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
31
